Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 11/02/2018 of provisional application No. 62/754,709 is acknowledged as required by 35 U.S.C. 119.
Benefit of earlier filing date of 05/09/2017 of provisional application No. 62/503,431 is acknowledged as required by 35 U.S.C. 119. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:Figures 9-13 of the instant application do not benefit earlier filing date of 05/09/2017.
Benefit of earlier filing date of 05/09/2018 of PCT/US2018/031815 is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:Figures 9-13 of the instant application do not benefit earlier filing date of 05/09/2018.

Election/Restrictions
Applicant’s election of claims 1-13 (Species II shown in Figs. in the reply filed on 08/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Ying et al. (CN 204778708 U) hereinafter Ying.
Regarding claim 1, Ying teaches (reproduced and annotated Figs. 1 and 6 below; machine translated description attached to this paper) a scissor mechanism (par. 0002: “a space orthogonal scissor lift platform”), comprising: (a) a branched rivet (branched river comprises ring 41 and hinged ear 43) containing three or more radially projecting coplanar protrusions (four hinged ears 43) spaced apart around a perimeter of said branched rivet; and (b) at least three equal length arms (four arms a, b, c, d), each of said arms being rotatably mounted on one of said protrusions, and each of said arms being rotatable about said protrusion in a single plane (pin hinge rotation is a single plane rotation).

    PNG
    media_image1.png
    960
    1028
    media_image1.png
    Greyscale

Regarding claim 2, Ying teaches (reproduced and annotated Figs. 1 and 6 above) said branched rivet has a flat upper surface and a flat lower surface.
Regarding claim 5, Ying teaches (reproduced and annotated Figs. 1 and 6 above) said three or more protrusions are equally spaced apart around a perimeter (outer circular perimeter) of said branched rivet.

Claims 1-2, 5-6, 7-9 and 12-13 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Zhao et al. (CN 102180427 A) hereinafter Zhao.
Regarding claim 1, Zhao teaches (reproduced and annotated Figs. 1-5 below; machine translated description attached to this paper) a scissor mechanism (par. 0005: “scissor lifting mechanism”), comprising: (a) a branched rivet (regular triangle connecting piece 3) containing three or more radially projecting coplanar protrusions (three center revolving joints 43) spaced apart around a perimeter of said branched rivet; and (b) at least three equal length arms (three arms 41), each of said arms being rotatably mounted on one of said protrusions, and each of said arms being rotatable about said protrusion in a single plane (pin hinge rotation is a single plane rotation).

    PNG
    media_image2.png
    733
    1256
    media_image2.png
    Greyscale

Regarding claim 2, Zhao teaches (reproduced and annotated Figs. 1-5 above; machine translated description attached to this paper) said branched rivet has a flat upper surface and a flat lower surface (see top surface of each link of the three links of each branched rivet).
Regarding claim 5, Zhao teaches (reproduced and annotated Figs. 1-5 above; machine translated description attached to this paper) said three or more protrusions (three center revolving joints 43)  are equally spaced apart around a perimeter of said branched rivet.
Regarding claim 6, Zhao teaches (reproduced and annotated Figs. 1-5 above; machine translated description attached to this paper) each of said arms is rotatably mounted on one of said protrusions at a midpoint of said arm.

Regarding claim 7, Zhao teaches (reproduced and annotated Figs. 1-5 below; machine translated description attached to this paper) a scissor mechanism (par. 0005: “scissor lifting mechanism”), comprising: (a) a first branched rivet (regular triangle connecting piece 3) containing three or more radially projecting coplanar first protrusions (three center revolving joints 43) spaced apart around a perimeter of said branched rivet; (b) at least three equal length first arms (three arms 41), each of said first arms being rotatably mounted on one of said first protrusions, each of said first arms being rotatable about said first protrusion in a single plane (pin hinge rotation is a single plane rotation), and each of first arms having an upper hinge component (upper pin mechanism) on a lower terminus thereof; (c) a second branched rivet (regular triangle connecting piece 3) containing three or more radially projecting coplanar second protrusions (three center revolving joints 43) spaced apart around a perimeter of said second branched rivet, wherein a number of said second protrusions is equal to a number of said first protrusions (each one of first and second rivets have three protrusions); and (d) at least three equal length second arms (three arms 41), each of said second arms being rotatably mounted on one of said second protrusions, each of said second arms being rotatable about said second protrusion in a single plane (pin hinge rotation is a single plane rotation), each of said second arms having a lower hinge component rotatably mated with one of said upper hinge components on said one of said first arms, each of said lower and upper hinge components being rotatable in a single plane.

    PNG
    media_image3.png
    722
    1245
    media_image3.png
    Greyscale

Regarding claim 8, Zhao teaches (reproduced and annotated Figs. 1-5 above; machine translated description attached to this paper) said three or more radially projecting coplanar first protrusions (three center revolving joints 43) are equally spaced apart around a perimeter of said first branched rivet and said three or more radially projecting coplanar second protrusions (three center revolving joints 43) are equally spaced apart around a perimeter of said second branched rivet.
Regarding claim 9, Zhao teaches (reproduced and annotated Figs. 1-5 above; machine translated description attached to this paper) each of said first arms is rotatably mounted on one of said first protrusions at a midpoint of said first arm and wherein each of said second arms is rotatably mounted on one of said second protrusions at a midpoint of said second arm.

Regarding claim 12, Zhao teaches (reproduced and annotated Figs. 1-5 below; machine translated description attached to this paper) a scissor mechanism, comprising: (a) a first branched rivet (regular triangle connecting piece 3) containing three or more radially projecting coplanar first protrusions (three center revolving joints 43) spaced apart around a perimeter of said branched rivet; (b) at least three equal length first arms (three arms 41), each of said first arms being rotatably mounted on one of said first protrusions of said first arm, each of said first arms being rotatable about said first protrusion in a single plane (pin hinge rotation is a single plane rotation), wherein a first one of said first arms (A) is rotatably attached at an upper terminus to a first connector, and wherein a second one of said first arms (AA) is rotatably attached at an upper terminus to a second connector; (c) a second branched rivet (regular triangle connecting piece 3) containing three or more radially projecting coplanar second protrusions (three center revolving joints 43) spaced apart around a perimeter of said second branched rivet, wherein a number of said second protrusions is equal to a number of said first protrusions (each have three center revolving joints 43); and (d) at least three equal length second arms (B), each of said second arms being rotatably mounted on one of said second protrusions (in middle point), each of said second arms being rotatable about said second protrusion in a single plane (pin hinge rotation is a single plane rotation), wherein a first one of said second arms is rotatably attached at an upper terminus to said first connector; and wherein a second one of said second arms (BB) is rotatably attached at an upper terminus to said second connector.

    PNG
    media_image4.png
    722
    1268
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    722
    1257
    media_image5.png
    Greyscale

Regarding claim 13, Zhao teaches (reproduced and annotated Figs. 1-5 above; machine translated description attached to this paper) each of said first arms is rotatably mounted on one of said first protrusions at a midpoint of said first arm and wherein each of said second arms is rotatably mounted on one of said second protrusions at a midpoint of said second arm.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by NI, Ji-min (CN 201882857 U) hereinafter Ji-min.
Regarding claim 1, Ji-min teaches (reproduced and annotated Fig. 5 below; machine translated description attached to this paper) a scissor mechanism (par. 0002: “scissor mechanism”), comprising: (a) a branched rivet (frame 5) containing three or more radially projecting coplanar protrusions (three pin shafts 2) spaced apart around a perimeter of said branched rivet; and (b) at least three equal length arms (six arms 1), each of said arms being rotatably mounted on one of said protrusions, and each of said arms being rotatable about said protrusion in a single plane (pin hinge rotation is a single plane rotation).

    PNG
    media_image6.png
    838
    544
    media_image6.png
    Greyscale

Regarding claim 5, Ji-min teaches (reproduced and annotated Fig. 5 above; machine translated description attached to this paper) said three or more protrusions (three pin shafts 2)  are equally spaced apart around a perimeter of said branched rivet.
Regarding claim 6, Ji-min teaches (reproduced and annotated Fig. 5 above; machine translated description attached to this paper) each of said arms is rotatably mounted on one of said protrusions at a midpoint of said arm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Haak, Sr. (US Patent No. 5,113,972) hereinafter Haak.
Regarding claims 3-4 and 10-11, annotated Figs. 1 and 6 of Ying show each of said at least three protrusions comprises a pin; but does not explicitly teach this pin being a rotatable bolt.
Haak teaches a scissor type lifting device (abstract) with arms being hinged by removable bolts 15 and sleeves 16.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention replace the pin of Ying with bolt of Haak, since the examiner takes Official Notice of the equivalence of bolt and pin for their use in the joints and connections art at the selection of any of these known equivalents to pivoting would be within the level of ordinary skill.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723